 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10       DAVID E QUINTANILLA,
                                                              CASE NO. 2:18-CV-00441-DWC
11                             Plaintiff,
                                                              ORDER GRANTING STIPULATED
12              v.                                            MOTION TO REMAND
13       COMMISSIONER OF SOCIAL
         SECURITY,
14
                               Defendant.
15

16          Presently before the Court is Defendant’s Stipulated Motion for Remand (“Motion”).

17 Dkt. 14. After reviewing the Motion and the relevant record, the Court orders the following:

18          Defendant’s Motion is granted, and the case is reversed and remanded for a de novo

19 hearing and further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

20          On remand, the ALJ shall:

21          •   Re-evaluate the opinion evidence of record;

22          •   Further evaluate Plaintiff’s alleged symptoms;

23          •   As necessary, reassess Plaintiff’s maximum residual functional capacity;

24

     ORDER GRANTING STIPULATED MOTION TO
     REMAND - 1
 1         •   If warranted by the expanded record, obtain supplemental vocational expert evidence

 2             to clarify the effect of the assessed limitations on Plaintiff’s ability to perform other

 3             work in the national economy;

 4         •   Offer Plaintiff the opportunity for a hearing;

 5         •   Take any further action needed to complete the administrative record; and

 6         •   Issue a new decision.

 7         Upon proper request to the Court, Plaintiff will be entitled to reasonable attorney fees and

 8 costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) and 42 U.S.C. § 406(b).

 9         Dated this 26th day of November, 2018.

10

11                                                        A
                                                          David W. Christel
12                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION TO
     REMAND - 2
